Simon, J.
This is an appeal from a judgment rendered on the opposition of José Villa, ordering that the opponent be placed on the tableau filed by the administrator of the estate of B. Louzan, as a creditor thereof, for the sum of $700.
The claim of the opponent is based on the allegation of his having, at divers periods, deposited for safe keeping in the hands of the deceased, several sums of money, amounting together to the sum claimed. The whole of the claim was allowed below, and the executor appealed.
We think the opponent’s demand is satisfactorily [made out by the evidence. Several witnesses have been examined, whose testimony establishes the different periods at which the opponent lent his money to the deceased. One proves that a sum of $400 was deposited in the hands of the deceased, at four separate times, which he details. This witness was then Louzan’s clerk, and well acquainted with his business; and his testimony is corroborated by other facts, disclosed by other disinterested witnesses. The depositions of several other witnesses show, that a further sum of $300 was subsequently de*360posited by tbe opponent in the hands of the deceased, by the latter being put in possession of seventeen doubloons, at the rate of $17 each, and of $11 in silver, to make up the amount loaned of $300. It is also shown that the deceased acknowledged, a few days before his death, that the opponent had given him a sum of $700, to be kept for him, but that he had lent it to another man, named Gaetano, and that he feared the money was lost.
Upon the whole, we cannot hesitate to say that the judgment appealed from is fully supported by the evidence, and that the appellant has shown nothing to sustain his appeal.

Judgment affirmed.